In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00165-CR



          KELON DEWON DAVIS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 71st District Court
               Harrison County, Texas
              Trial Court No. 14-0392x




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                              MEMORANDUM OPINION
       Kelon Dewon Davis has filed a motion to dismiss this appeal. The motion was signed by

both Davis and his appellate counsel in compliance with Rule 42.2(a) of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we grant the

motion. See id.

       Accordingly, we dismiss this appeal.




                                              Bailey C. Moseley
                                              Justice

Date Submitted:      May 1, 2017
Date Decided:        May 2, 2017

Do Not Publish




                                              2